DETAILED ACTION
This office action is in response to applicant’s communication of 2/11/2022.  Currently claims 1-2, 4-6, 10-12 are pending and rejected or objected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogelbaum (US 2013/0103000), in view of Hattler et al. (US 4,846,791) in further view of Solar (US 2014/0180249 A1).
Vogelbaum discloses a vascular access apparatus for vascular access (see figures 1-3), comprising: an outer single-lumen catheter (12), and an inner single-lumen catheter (70) comprising a plurality of longitudinal ridges (76) disposed on an outer surface of a tubular shaft of the inner single-lumen catheter, wherein the inner single-lumen catheter is configured to be reversibly threaded (44/68) in a tubular space of the outer single-lumen catheter so as to reversibly compartmentalize a single lumen of the outer single-lumen catheter into a coaxial double lumen (as shown in figure 3).
Vogelbaum discloses the claimed invention except for the plurality of longitudinal ridges on the outer surface of the inner catheter.  Hattler teaches that it is known to use the plurality of longitudinal ridges on the outer surface of the inner catheter as set forth in figures 1-3 and 9 -10 discussing grooves 38 on inner catheter 34 and outer catheter 10 to provide a means to create multiple lumens between an inner and outer catheter in order to create an increased and more uniform flow rate within an outer catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Vogelbaum with the plurality of longitudinal ridges on the outer surface of the inner catheter as taught by Hattler, since such a modification would provide the system with the plurality of longitudinal ridges on the outer surface of the inner catheter for providing a means to create multiple lumens between an inner and outer catheter in order to create an increased and more uniform flow rate within an outer catheter.
Vogelbaum in view of Hattler discloses the claimed invention except for the countercurrent double lumen catheter configured for intake away in 180 degree opposition and for outflow in line with the vessel.  Solar teaches that it is known to use the countercurrent double lumen catheter configured for intake away in 180 degree opposition and for outflow in line with the vessel as set forth in figures 1a and 1b for example and paragraphs [0063-0067] to provide a means to deliver thermally treated blood to a location of the body for patient treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Vogelbaum in view of Hattler with the countercurrent double lumen catheter configured for intake away in 180 degree opposition and for outflow in line with the vessel as taught by Solar, since such a modification would provide the system with the countercurrent double lumen catheter configured for intake away in 180 degree opposition and for outflow in line with the vessel for providing a means to deliver thermally treated blood to a location of the body for patient treatment.
Concerning claim 2 and the outer single-lumen catheter further comprises: a proximal opening, wherein the proximal opening is provided with a long radius of the proximal opening longer than 2 x a short radius of the proximal opening so as to reduce turbulence of an inflow of blood flowing through the proximal opening and cross-sectional collapse of the proximal opening by the inflow of the blood (see Hattler near 20 opening, and further note Solar openings 26 which have an oval or elliptical type shape).
Concerning the Y-configuration see Solar near (Junction 34/46/30), and the outer overtube (30), and the proximal portion (interior of 30), and sealable lock (28), in Solar.
Concerning the outer single-lumen catheter further comprises: a distal portion having a sealable lock assembly; the sealable lock assembly comprises an external helical thread portion (Vogelbaum 44) adjoining proximally a seal portion, wherein the sealable lock assembly is configured to sealably accommodate and lock the inner single-lumen catheter in the outer single-lumen catheter ( Vogel baum figure 3).
Concerning claim 4 and the sealable lock assembly further comprises: the external helical thread (44) portion, provided with an external helical thread disposed on an outer surface of a cylindrical tube of the external helical thread portion, and a plurality of longitudinal grooves radially disposed on an inner surface of the cylindrical tube (68 on tube 60); and the seal portion of the sealable lock assembly, comprising a cylindrical seal chamber sealably encasing a two-part elastomeric seal (88/56), wherein a distal part of the two-part elastomeric seal is provided in a cylindrical tubular configuration and non-dilatable, and wherein a proximal part of the two-part elastomeric seal comprises a solid elastomeric cylinder having a dilatable linear slit (64 opening) provided coaxially in said solid elastomer cylinder.
Further note various seals (28/54) of Solar as shown in figures 4a-4c which would be considered two part elastomeric seals.
Concerning claim 10 and a proximal portion having a proximal opening in a circular configuration; wherein the proximal portion of the inner single-lumen catheter is configured to proximally protrude for a length from the proximal opening of the outer single-lumen catheter in an engaged configuration with said outer single-lumen catheter so as to avoid recirculation of blood between the proximal opening of the outer single-lumen catheter and the proximal opening of the inner single-lumen catheter (see Hattler inner opening near 20 as in figure 10).  Further note Solar figures 1a-1b which show a input/output blood delivery type catheter and associated lumen configurations 

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783